UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2133



SAMUEL L. SHELTON,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(96-881-BLA)


Submitted:   September 30, 1998           Decided:   October 14, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel L. Shelton, Petitioner Pro Se. Christian P. Barber, Helen
Hart Cox, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel L. Shelton seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1998). Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error. Accordingly, we affirm on the reasoning of the

Board. Shelton v. DOWCP, No. 96-881-BLA (B.R.B. May 5, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2